Citation Nr: 0421902	
Decision Date: 08/10/04    Archive Date: 08/17/04

DOCKET NO.  01-05 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1. Entitlement to service connection for cause of death.

2. Whether appellant has legal entitlement to accrued 
benefits.

3. Whether appellant has legal entitlement to non-service- 
connected death pension benefits.

WITNESSES AT HEARING ON APPEAL

Appellant and her son

ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel

INTRODUCTION

The veteran had recognized guerrilla service from May 30, 
1945 to August 23, 1945.  The appellant is his surviving 
spouse.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  

The case was previously remanded to afford the appellant a 
videoconference hearing.  The appellant testified before the 
undersigned in July 2003.  A transcript of that hearing is of 
record.

FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the appellant's claims has been obtained by the RO.

2.  The veteran died on March [redacted], 1985; the cause of death 
noted on the certificate of death is senility.

3.  At the time of the veteran's death, service connection 
was in effect for no disability.

4.  There is no competent medical evidence suggesting an 
etiological relationship between the cause of the veteran's 
death and his period of active service.

5.  The National Personnel Records Center (NPRC) has 
certified that the veteran had recognized guerilla service 
from May 30, 1945 to August 23, 1945.

6.  The appellant filed her claim of entitlement to accrued 
benefits on February 10, 2000, more than one year following 
the date of the veteran's death.

CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
the cause of the veteran's death have not been met. 38 
U.S.C.A. §§ 1110, 1112, 1113, 1310, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310, 3.312 
(2003).

2.  The criteria for entitlement to accrued benefits have not 
been met. 38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 
(2003).

3.  The criteria for basic eligibility to VA non-service- 
connected death pension benefits have not been met. 38 
U.S.C.A. §§ 101(2), 107, 1521, 1541, 5102, 5103, 5103A, 5106, 
5107 (West 2002); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.40, 3.41 
(2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

During the pendency of the appellant's claim, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law and codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  In addition, regulations implementing the VCAA were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2003).  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the appellant's 
claim.



The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well- 
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.

VA must notify the appellant of evidence and information 
necessary to substantiate her claim and inform her as to 
whether she or VA bears the burden of producing or obtaining 
that evidence or information. 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002). The appellant was notified of the 
information necessary to substantiate her claim by means of 
the discussions in the June 2000 and August 2002 rating 
decisions and the September 2000 Statement of the Case (SOC), 
and supplements thereto.  In a VCAA letter dated in June 
2001, the appellant was specifically told about the 
requirements to establish a successful claim, and of the 
reasons that the evidence in the case was inadequate.  The 
appellant was further informed of which information and 
evidence she was to provide to VA and of which information 
and evidence VA would obtain on her behalf by means of the 
foregoing correspondence. See Quartuccio, 16 Vet. App. 183.  
Therefore, VA has no outstanding duty to inform her that any 
additional information or evidence is required.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A(a) (West 2002). The RO obtained the 
veteran's available medical treatment records.  The appellant 
has not identified any additional evidence that could be 
obtained to substantiate the claims.  The Board is also 
unaware of any such outstanding evidence.  In the foregoing 
notices, the appellant was informed of the evidence that 
would be pertinent to her claims and asked to submit such 
evidence or provide the information necessary for the RO to 
obtain such evidence.  Therefore, the Board is satisfied that 
the RO has complied with the duty to assist requirements of 
the VCAA and the implementing regulations.

The Board notes that in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. June 22, 2004), the United States Court of 
Appeals for Veterans Claims (Court) held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at the 
time" that, or "immediately after," VA receives a complete 
or substantially complete application for VA-administered 
benefits.  Id. at 11.  Pelegrini further held that VA failed 
to demonstrate that, "lack of such a pre-AOJ-decision notice 
was not prejudicial to the appellant, see 38 U.S.C. 
§ 7261(b)(2) (as amended by the Veterans Benefits Act of 
2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) 
(providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")."  Id. at 13.

In June 2004, the Court granted the Secretary's motion for 
reconsideration and withdrew its opinion in Pelegrini I.  
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 22, 
2004) (Pelegrini II).  On reconsideration, the Court again 
stated that the VCAA notice must be provided before an 
initial unfavorable determination.  Id. at 3.  It also 
provided clarification essentially indicating that the 
failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 10-11.

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Therefore, the Board is 
satisfied that there is no prejudice to the appellant and 
that no useful purpose would be served by remanding the case 
to the RO for further consideration; thus, the Board turns to 
a determination of the appellant's claims on the merits.


II.  Cause of Death

The appellant contends that the veteran's medical conditions 
are related to service, and contributed to the cause of 
death.

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury which was incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

The death of a veteran will be considered as having been due 
to service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death. The service-connected disability 
will be considered as the principal (primary) cause of death 
when such disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto. In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it aided or lent assistance to the production of death. It is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection. 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2003).

In this case, the veteran died in March 1985.  Senility was 
listed as the cause of death on his death certificate.  At 
the time of death, no disabilities were service connected, 
and no claims were pending.

The evidence includes medical certificate and statements with 
associated medical records from Dr. Acosta.  These records 
report treatment for the right knee since 1960.  Treatment 
was noted in 1980 for general body weakness, easy 
fatigability, fainting spells, poor vision, poor appetite, 
sleepless nights, joint and muscular pains.  Diagnoses 
included grenade shrapnel wound of the right patellar area, 
sepsis from bedsores, peripheral neuropathy, and post 
traumatic arthritis and multiple avitaminosis.  The physician 
noted the cause of death as including the last three 
conditions listed  None of the records, however, suggested a 
causal link between the veteran's bedsores, peripheral 
neuropathy and post-traumatic arthritis and avitaminosis, and 
service.  The diagnosis of shrapnel wounds to the right knee 
was specifically excluded by the physician as a contributing 
factor to the cause of death.

The Board recognizes various lay statements, and the 
appellant's belief that the veteran's death was related in 
some way to his medical conditions, including shrapnel wound 
to the right knee.  However, none of the affiants has been 
shown to possess the requisite medical training or 
credentials needed to render either a diagnosis or a 
competent opinion as to medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Accordingly, the 
opinions do not constitute medical evidence and lack 
probative value.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988).

Although the Board is sympathetic with the appellant's loss 
of her husband, there is a lack of competent medical evidence 
to warrant a favorable decision.  Here, there is no competent 
medical evidence establishing a nexus between any in-service 
injury or disease and the condition, senility, that caused 
the veteran's death, and any other conclusion by the Board 
would be purely speculative in nature.  The Board therefore 
concludes that the preponderance of the evidence is against 
the appellant's claim, and the claim must be denied. 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

III. Accrued Benefits

Under the provisions of 38 U.S.C.A. § 5121 as relevant here, 
a veteran's surviving spouse may receive accrued benefits 
consisting of up to two years of due but unpaid benefits to 
which the veteran was entitled at death under existing 
ratings or decisions, or those based on evidence in the file 
at date of death. 38 U.S.C.A. 5121 (West 2002); 38 C.F.R. § 
3.1000 (2003).  Applications for accrued benefits must be 
received within one year after the date of the veteran's 
death. 38 U.S.C.A. § 5121(c).

In the present case, the veteran died in August 1985.  The 
appellant filed her claim for accrued benefits, received at 
the RO in February 2000, more than one year after the 
veteran's death.  Because the appellant's claim for accrued 
benefits was filed over one year after the veteran's death, 
the claim must be denied due to the absence of legal merit, 
or the lack of entitlement under the law. Sabonis v. Brown, 6 
Vet. App. 430, 426 (1994).

IV. Non-service-connected Death Pension Benefits

VA benefits are available for certain types of Philippine 
service, under specific circumstances. 38 C.F.R. §§ 3.40, 
3.41 (redesignated from 38 C.F.R. §§ 3.8, 3.9 in 66 Fed. Reg. 
66,763-66,767 (December 27, 2001)).  Service before July 1, 
1946, in the organized military forces of the Government of 
the Commonwealth of the Philippines while such forces were in 
the service of the Armed Forces of the United States pursuant 
to the Military Order of the President dated July 26, 1941 
(including organized guerrilla forces), shall not be deemed 
to have been active military, naval, or air service for the 
purpose of any law of the United States confirming rights, 
privileges or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces, except benefits under certain contracts of 
National Service Life Insurance; the Missing Persons' Act; 
and compensation for service-connected disability or death, 
dependency and indemnity compensation for service-connected 
death (with an exception); and burial benefits. 38 U.S.C.A. § 
107; 38 C.F.R. § 3.40.

Service department certified recognized guerrilla service and 
unrecognized guerrilla service under a recognized 
commissioned officer, only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Philippine Commonwealth Army, prior to July 
1, 1946, is included for compensation benefits.  Such service 
is not qualifying service for pension benefits under chapter 
15, title 38 United States Code. 38 U.S.C.A. § 107; 38 C.F.R. 
§ 3.40(b), (c), and (d).

Title 38 of the United States Code authorizes the Secretary 
of Veterans Affairs (Secretary) to prescribe the nature of 
proof necessary to establish entitlement to veterans' 
benefits. 38 U.S.C.A. § 501(a)(1).  Under that authority, the 
Secretary has promulgated 38 C.F.R. § 3.203(a) and (c), to 
govern the conditions under which the VA may extend veterans' 
benefits based on service in the Philippine Commonwealth 
Army.  Those regulations require that service in the 
Philippine Commonwealth Army be proven with either official 
documentation issued by a United States service department or 
verification of the claimed service by such a department. 38 
C.F.R. § 3.203(a) (requiring service department documentation 
of service where available), § 3.203(c) (requiring service 
department verification of service where documentation is not 
available).

In cases for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether qualifying 
service is shown under Title 38 of the United States Code and 
the regulations promulgated pursuant thereto. See Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service 
department certification is required, the service 
department's decision on such matters is conclusive and 
binding on the VA. Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  Thus, if the United States service department 
determines that the service of the appellant is not of the 
type that would qualify him for the benefits sought, the 
applicant's only recourse lies within the relevant service 
department, not the VA. Soria, 118 F. 3d at 749.

Analysis

The appellant's husband's service is not legally qualifying 
service for entitlement to VA non-service-connected 
disability pension and death pension benefits.  The service 
department has certified that the decedent had recognized 
guerilla service from May 30, 1945 to August 23, 1945.  There 
is no contention that the service as verified by the National 
Personnel Records Center (NPRC), is erroneous in such a way 
as to warrant a further request to the service department to 
verify or recertify additional military service.

The Board finds that the veteran did not have the type of 
qualifying service, enumerated in 38 C.F.R. § 3.40, that 
would confer upon the appellant basic eligibility for VA non- 
service-connected death pension benefits.  Accordingly, the 
appellant's claim must be denied due to the absence of legal 
merit or lack of entitlement under the law. See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to accrued benefits is denied.

Entitlement to non-service-connected death pension benefits 
is denied.



	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



